Title: To George Washington from William Heath, 23 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands June 23d 1782
                  
                  I have been honored with your several letters of the 22d and a
                     letter address’d to General Sir Guy Carlton. Your pleasure signifyed in the
                     letters shall be duly observed—the letter to Sir Guy Carleton forwarded to the
                     enemies out post.
                  It has been enjoyned on the Troops at the late musters and
                     Inspections to be constantly supplied with fifty rounds of cartridges pr man;
                     these cannot be always all carried with that convenience & safety which
                     will secure them, there is consequently a great waste of ammunition, by the
                     wearing out of the cartridges. I have thought it my duty to mention it to Your
                     Excellency.
                  The enclosed from General Patterson was sent me yesterday—altho
                     every thing which has the complexion of mutiny whether it be in writing words
                     or actions merits severe rebuke & chastisement if the Authors can be
                     found, I am sure your Excellency will remove every just cause of complaint and
                     uneasiness as far as is practicable. Several of the matters of complaint will I
                     presume be removed by the proposed alteration in the mode of Issues. But why
                     the Contractors withhold the issue of rum or whiskey, especially if they have
                     it in Store I cannot conceive—It was but a few days since that I had a similar
                     complaint from Major Gibbs commanding on the Lines—I wrote Messrs Sands on the
                     subject, they have in that case promised redress in the other case I beg leave
                     to submit the matter to Your Excellency. I have the honor to be With the
                     greatest respect Your Excellencys most Obedient Servant
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Hond Sir
                        
                           c.21 June 1782
                        
                     
                     We your distressed Soldiers beg leave to approach your Honor,
                        and beg you would use your best endeavours that we may have some pay, as it
                        is very hard for us to live as we do without money having none this long
                        time, which your Honor is sensible of, for the want of which we cannot
                        procure necessaries, such as vegetables &c. not even a little
                        spirits to refresh us as a number of us were on guard four days and nothing
                        but a little Beef & Bread, scarce sufficient for a Child of four
                        years old, as the Regiment has but one draught when it is divided into
                        Companies, it does not amount to more than half a Pound of Beef pr day for
                        each man, nor is this all the Contractors do not fullfill their
                           agreement as we have not drawn spirits this some time
                        at the same time they say there is plenty in the store—This we beg leave to
                        lay before your Honor, and unless we get pay soon I am afraid you will loose
                        a great many of your old Soldiers who are determined to leave the Badge of
                        honor and not fight for their Country any longer, We beg your honor will let
                        us Know in orders soon our destiny, what we have to hope or fear. We remain
                        your faithfull soldiers during good Usage.
                  
                  
                Enclosure
                                    
                     
                        Sir
                        West Point 22d June
                           1782
                     
                     Enclosed I send you a Copy of a letter found on the parade
                        last evening—the complaints are too true but the mutinous spirit it breaths
                        ought to be quelled, the hand is unknown.
                     The Contractors have not delivered Whiskey for some time, tho’
                        they have it in store; a number of Soldiers have made a practice of
                           exchanging it for vegetables in the Country, the
                        only means of procuring them—I wish money may soon arrive but do not expect
                        it will, the want of which with the scantiness of the ration and method of
                        delivery I am fearfull will be attended with unhappy consequences.
                     Desertion has prevaled lately in Camp, and I am afraid will be
                        more prevalent unless the grievances they complain of, can in some degree be
                        redressed. I am Sir with the highest Esteem Your obedient Servant
                     
                        John Paterson
                        
                     
                  
                  
               